DETAILED ACTION
Claims 1 – 16 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose following 37 C.F.R. 1.56(a) “Duty to disclose information material to patentability” also found in section 2001.04 of the MPEP:
“A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “CONTAINER FOR RADIOACTIVE WASTE”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “CONTAINER FOR RADIOACTIVE WASTE COMPRISING L-SHAPED GROOVES FOR FIXEDLY CONNECTING COVER WITHOUT WELDS”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3–5, and 11–15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Henning Baatz et al, US 4445042 A (hereinafter “Baatz”).
Regarding claim 1, Baatz discloses a container for holding radioactive waste, the container comprising: [note that Figs. 2-7 describe different views of the same embodiment]

    PNG
    media_image1.png
    312
    442
    media_image1.png
    Greyscale

a sidewall; a floor connected to a lower end of the side wall (Figs. 2-3; Col. 3 ll. 54 – Col. 4 ll. 3: a sidewall 1 and a floor 1 are shaped into the interior of vessel 1 as shown); a cover (2); a 

    PNG
    media_image2.png
    390
    382
    media_image2.png
    Greyscale

a set of cover-edge formations distributed around an outer edge of the cover and fittable with the side-wall formations (Fig. 4: the cover 2 has correspondingly fitting outer edge formations that fit with the sidewall formations in interior of vessel 1 as shown in enlarged Fig. 4) such that, as a result of the interfitting of cover-edge formations with the side-wall formations, the cover can be or is fixedly connected to the side wall without welds (Fig. 7: the cover may be bolted as shown in Fig. 7 as opposed to welded as shown in Fig. 8).

Regarding claim 3
Regarding claim 4, Baatz discloses the container defined in claim 1, wherein there are at least three of the side-wall formations distributed around the inner surface of the side wall (Baatz Figs. 4-5: frustoconical seat 108 together with steps for seal 105, O-rings 104 and flange 106 form at least three side-wall stepped formations are shown. They are distributed annularly in the container opening. See also Fig. 4 items 4,5,6,8).

Regarding claim 5, Baatz discloses the container defined in claim 1, wherein there are at least three cover-edge formations distributed around the outer edge of the cover (Baatz Fig. 4; Col. 3 ll. 54-68: cover 2 shows corresponding cover edge step formations for zones corresponding to 4, 5, 6, 8).

Regarding claim 11, Baatz discloses the container defined in claim 1, wherein the cover and side wall form an upwardly open sealing groove (Baatz Figs. 4-5: the sealing groove is shown as several of the stepped sidewall formations), the container further comprising: an annular seal fitted in the groove (Figs. 4-5; Col. 4 ll. 4-8: metal seal 105 forms an annular seal fitted in the groove).

Regarding claim 12, Baatz discloses the container defined in claim 11, wherein the seal is a metal or elastomeric seal (Baatz Fig. 5; Col. 4 ll. 4-8: metal seal 105).

Regarding claim 13, Baatz discloses the container defined in claim 11, further comprising: a compression ring releasably secured atop the cover and formed with an axially downwardly projecting ridge engaging in the groove and pressing the seal against an upper face of the sealing 

Regarding claim 14, Baatz discloses the container defined in claim 13, wherein the ridge has a frustoconical lower face facing radially outward and downward and the sealing groove has a frustoconical upper face facing radially outward and upward, whereby the ridge presses the seal radially outward against the inner surface of the side wall when axially squeezing the seal between the lower and upper faces (Baatz Fig. 5; Col. 4 ll. 50-64: “the frustoconical or plug portion 107 of the cover 102 is sealed by rubber O-rings 104 against the frustoconical seat 108 while the flange 106 rests upon the metal seal 105.”).

Regarding claim 15, Baatz discloses the container defined in claim 1, wherein the container is a transport or storage container, the cover is a primary cover of the transport or storage container (Baatz Fig. 5; Col. 3 ll. 60-67: cover 102 is the primary cover of container 101), the container further comprising: a secondary cover fixed to the container above the primary cover seals (Fig. 5; Col. 3 ll. 60-67, Col. 4 ll. 26-34, 65: safety cover 103 is the secondary cover).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baatz in view of Holt Murray Jr., US 5615794 A (hereinafter “Murray”).		
Regarding claim 2, Baatz discloses the container defined in claim 1, however Baatz fails to disclose a support basket. 
Murray also teaches a container for storing radioactive waste, further comprising: a support basket inside the container for holding spent fuel elements constituting the radioactive waste (Murray Figs. 26-27; Col. 2 ll. 57-58; Col. 14 ll. 52-65: a nuclear spent fuel assembly, corresponding to a support basket, holds spent fuel elements and may be placed inside the container body).

    PNG
    media_image3.png
    586
    180
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill to apply the known technique of a basket assembly inside the container, taught by Murray, to the container of Baatz. According to Murray Figs. 26-27, a hazardous waste container may contain a nuclear fuel assembly, and Baatz 

Regarding claim 16, Baatz discloses the container assembly, comprising a container according to claim 15, wherein the container is a canister loaded with spent fuel elements (Baatz Col. 3 ll. 54-60) that can be or is sealed with the secondary cover over the primary cover (Baatz: the container 101 provides storage and radiation shielding for “illuminated” or spent nuclear reactor fuel elements).
However Baatz fails to explicitly disclose that the container 101 is itself received in a transport or storage container.
Murray teaches a related container for storing radioactive waste, wherein the container is received in a transport or storage container (Fig. 26: the container of spent nuclear fuel 104 is received in storage container body 4;  Col. 2 ll. 13-23: “The basic design includes a final disposal cask or canister stored within an outer shielding cask or canister”).
It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Murray of receiving a radioactive waste container within a transport container, to the container of Baatz. According to Murray Col. 14 ll. 52-65, in this manner it may be moved to a pit or pool for storage using a crane.
 
Allowable Subject Matter
Claims 6–10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the formations of one of the sets are L-shaped radially open grooves that each have two portions extending perpendicular or substantially perpendicular to one another.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Hempy could have been used in the place of Baatz to reject claim 1 because the limitations regarding the sidewall and cover formations are currently broad. Murray could also have been used to reject most of claim 1.
Conclusion
It is suggested that Applicant combine the limitations of objected claim 6 into independent claim 1 in order to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646